Citation Nr: 1420550	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-29 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to a rating in excess of 10 percent for calluses, left foot.

3.  Entitlement to service connection for a psychiatric disability, to include depressive disorder not otherwise specified, panic disorder and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to January 1987 and November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A March 2005 rating decision, in pertinent part, denied service connection for PTSD.  A June 2006 rating decision denied a rating in excess of 10 percent for calluses, left foot.  A December 2006 rating decision denied service connection for back injury/problem.

In August 2011, the Board recharacterized the Veteran's claim for service connection of an acquired psychiatric disability, to include anxiety and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim).

In an August 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for PTSD, chronic with panic attacks, with a 30 percent evaluation.  However, because the claim encompasses psychiatric disabilities other than PTSD, chronic with panic attacks, the issue, as characterized above, remains on appeal.  Id.  

Since the most recently issued Supplemental Statement of the Case (SSOC) the Veteran has submitted evidence yet to be considered by the Agency of Original Jurisdiction (AOJ).  In this regard, the Board may consider this evidence in the first instance because the Veteran has waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to service connection for a thoracolumbar spine disability and entitlement to a rating in excess of 10 percent for calluses, left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

It has been shown by competent and probative evidence to at least equipoise that the Veteran has depressive disorder not otherwise specified, panic disorder and generalized anxiety disorder, resulting from service-connected PTSD. 


CONCLUSION OF LAW

Entitlement to service connection depressive disorder not otherwise specified, panic disorder and generalized anxiety disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In August 2011, the Board remanded this matter to obtain an etiological opinion on any diagnosed psychiatric disorders.  In September 2011, such an opinion was obtained, and in the aforementioned August 2012 rating decision, the AMC utilized the positive opinion on PTSD to grant service connection for the same.  

A review of the September 2011 VA examination report documents assessments of PTSD, chronic with panic attacks, and depressive disorder, not otherwise specified.  The examiner commented in the report that the Veteran's depressive symptoms started after the Gulf War and that depressive disorder "is considered secondary to PTSD and related to active military service."  

The Veteran's depressive disorder is secondary to his service connected PTSD.  The September 2011 VA examination report competently indicates that the Veteran has depressive disorder, not otherwise specified, as proximately due to his now service-connected PTSD.  As this represents a distinctly diagnosed psychiatric disability secondary to PTSD, service connection for depressive disorder, not otherwise specified, is granted.  Gilbert, supra.  

As noted above, a review of the record also discloses assessments of generalized anxiety disorder and panic disorder.  See e.g. September 2013 medical history.  The Veteran has consistently complained of anxiety and panic disorder throughout his claim, and the record demonstrates consistent symptoms of anxiety and panic attacks, related to PTSD.  See September 2011 VA examination.  These facts, in conjunction with the assessments of generalized anxiety disorder and panic disorder, indicate to at least equipoise that generalized anxiety disorder and panic disorder are attributable to service-connected PTSD.  Thus, service connection for generalized anxiety disorder and panic disorder is also warranted.  Id.   


ORDER

Entitlement to service connection for a psychiatric disability, to include depressive disorder, not otherwise specified panic disorder and generalized anxiety disorder, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In September 2012, the AMC last adjudicated the Veteran's claims for entitlement to service connection for a thoracolumbar spine disability and entitlement to a rating in excess of 10 percent for calluses, left foot.  Since that adjudication, which considered VA records through about that time, the Veteran submitted VA medical records dated in September 2013.  The submission of these records and their contents strongly suggests that there are most likely to be outstanding relevant VA records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records from the Central Alabama Healthcare System.

Perform any and all follow-up as necessary, and document negative results.  A negative response is required, unless the AOJ determines that any efforts to obtain these records are futile.

2.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


